Case 2:20-cv-12671-GCS-DRG ECF No. 4 filed 09/30/20         PageID.56    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

MARQUEETA DANIELS                              CIVIL ACTION NO. 6:20-cv-00783

VERSUS                                         JUDGE JUNEAU

HUSSEIN RIYADH SADEQ, ET AL.                   MAGISTRATE JUDGE HANNA

                                   JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and

noting the absence of any objections, this Court concludes that the Magistrate

Judge’s report and recommendation is correct and adopts the findings and

conclusions therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that this lawsuit was not

filed in a court of proper venue; that the court lacks personal jurisdiction over two

of the defendants, namely, Hussein Riyadh Sadeq and Great Lakes Logistics and

Transportation, LLC; that the defendants’ motion to dismiss the plaintiff’s claim

against Amerisure Mutual Insurance Company for insufficient service (Rec. Doc.

10) is DENIED; that the plaintiff is afforded thirty days after the date of this

judgment in which to serve or request a waiver of service from Amerisure Mutual

Insurance Company; that the defendants’ motion to dismiss the plaintiff’s claims

against Hussein Riyadh Sadeq and Great Lakes Logistics and Transportation, LLC
 Case 2:20-cv-12671-GCS-DRG ECF No. 4 filed 09/30/20       PageID.57    Page 2 of 2




for lack of personal jurisdiction (Rec. Doc. 10) is DENIED; the defendants’ motion

to transfer venue (Rec. Doc. 10) is GRANTED; and this lawsuit is transferred to the

Eastern District of Michigan for further proceedings, consistent with the report and

recommendation.

     THUS DONE AND SIGNED in Lafayette, Louisiana, on this 29th day of

September, 2020.



                                             ______________________________
                                             MICHAEL J. JUNEAU
                                             UNITED STATES DISTRICT JUDGE




                                         2
